DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.
Claim Objections
Claim 15 is objected to because of the following informalities:  ‘moveable’ is spelled as such in Lines 10 and 13 and then as ‘movable’ in the penultimate Line.  Appropriate correction is required to maintain consistency.
Claim 16 is objected to because of the following informalities:  ‘at last two separate drive units’ is claimed at Line 2, in what appears to be a minor typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is directed to a method for machining workpieces but does not set forth any concrete method steps. The recitation that ‘a device according to claim 26 is used to carry out the method.’ is not sufficient to adequately describe what the method being claimed actually is. See MPEP 2173.05(q).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
claims 15-19, 25, 29, 32, 33
‘control unit’ in claims 19, 37 and 38
‘function unit’ in claims 23 and 31
‘forward feed device’ in claims 27 and 31
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-19, 23, 25-31, 33-34 and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wadehn (DE 102008033709)
Regarding claim 15, Wadehn discloses a machining unit for machining an outer surface of a workpiece which defines a longitudinal axis (parallel to 102) comprising a machining tool 108, wherein the machining tool can be moved in at least two different combined paths (the paths being in direction 102 and direction 104) of movement in a horizontal machining plane (the plane defined by axes 102 and 104). The machining tool is arranged or formed in a housing unit of the machining unit (inside the ‘cabin’ or housing as described at Paragraph [0011] of the attached English translation). At least one drive unit (Paragraph [0002]), equipped for generating a combined movement of the machining tool moves the tool in a first path of movement 104 and a second path of movement 102 which is different from the first path of movement. The at least one drive unit is arranged or formed at or in the housing unit of the machining unit.
The machining tool is moveable relative to the housing unit for performing trochoidal or cycloid motions in the at least two different combined paths of movement in the horizontal plane (see Fig. 2, the machining tool 108 is movable about axis 103 while being moved along axes 102/104). The machining unit is moveable along a second axis 102 parallel to the longitudinal axis of the workpiece while simultaneously moving in said trochoidal or cycloid motion with respect to the workpiece. The second axis is oriented transverse to a first axis 104, and the first axis is oriented transverse to the longitudinal axis of the workpiece.
The machining tool is rotatable about a third axis 103 that is perpendicular to the second axis and the machining tool is moveable unimpeded along the entire length of the workpiece in the second axis 102.
Regarding claim 16, Wadehn discloses the machining unit comprising at least two separate drive units (i.e. one per moveable axis as described in Paragraph [0002]) wherein at least one first drive unit is equipped for moving the machining tool in a first path of movement 104 and at least one second drive unit is equipped for movement of the machining tool in a second path of movement 102 which is different from the first path of movement.
Regarding claim 17, Wadehn discloses the at least one drive unit being arranged or formed in or on a housing part of the machining unit 
Regarding claim 18, Wadehn discloses the first path of movement 104 being a linear first axis of movement running transversely to a longitudinal axis of a workpiece to be machined. The first drive unit is equipped to move the machining tool in the first axis of movement and the second path of movement 102 is a linear second axis of movement running parallel to a longitudinal axis of a workpiece to be machined, wherein the second drive unit is equipped to move the machining tool in the second axis of movement.
Regarding claim 19, Wadehn inherently discloses a control unit equipped to control the drive unit(s).
Regarding claim 23
Regarding claim 25, Wadehn discloses the machining unit comprising an additional drive unit (i.e. one for each axis of movement) which is equipped for moving the machining tool in a third axis of movement 105 at an angle (90 degrees) to the horizontal machining plane defined by the first and second paths of movement.
Regarding claim 26, Wadehn discloses a device for machining of workpieces comprising a machining unit according to claim 15.
Regarding claim 27, Wadehn discloses a forward feed device (the drive which powers the workpiece rotation axis 111) which is or can be coupled to the machining unit and is equipped for implementation of a forward feed of the machining unit along the surface of the workpiece to be machined.
Regarding claim 28, Wadehn discloses an inherent method for machining workpieces to form grooves or groove-like structures with different contours in the workpiece surface of a machined workpiece using a device according to claim 26.
Regarding claim 29, Wadehn discloses the machining tool being configured for combined movement in the at least two different paths of movement, and wherein the at least one drive unit is equipped for movement of the machining tool for a combined movement in the first path of movement and in the second path of movement (Paragraph [0002]).
Regarding claim 30
Regarding claim 31, Wadehn discloses the function unit 113 comprising a forward feed device (i.e. the drive that moves the machining unit along the workpiece in axis 102).
Regarding claim 33, Wadehn discloses the additional drive unit comprising a second or fourth drive unit.
Regarding claim 34, Wadehn discloses the workpiece being an elongated workpiece (see Figures).
Regarding claims 37-38, Wadehn inherently discloses the machining unit further comprising a control unit (i.e. any computer or CNC control implemented in hardware or software) configured to control the machining tool and at least one drive unit to perform said trochoidal or cycloid motions in the at least two different combined paths of movement in the horizontal plane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wadehn (DE 102008033709) in view of Sartorio (WO 0202281).
Regarding claims 20-22, Wadehn discloses the machining tool being a laser machining head 108 and therefore not having a tool cutting edge.
Sartorio discloses a machining tool that interchangeably uses a laser machining head and cutting tool 18/118 (see Page 12, Paragraph 3 and Page 14, Paragraph 4). The cutting tool 118 comprises at least one tool element comprising at least one tool cutting edge, and wherein the tool element is rotatable around at least one tool element axis. The tool element 118 has an elongated contour geometry which tapers like a cone in the longitudinal direction and wherein the contour is enlarged when moving away from the tip (see Fig. 8).
It would have been obvious to one having ordinary skill in the art to replace the laser machining head with a cutting head having a rotary cutter, as taught by Sartorio, depending on the machining operation a user wishes to perform.
Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wadehn (DE 102008033709)
Regarding claim 32, Wadehn discloses the claimed drive units, but does not explicitly disclose the power means that drive the units.
However, Examiner takes Official Notice that it is widely known in the art to utilize electric drive motors to move machining units along different axes of a machining center and that depending on the power sources available to a user in a workshop, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize electric motors as the drive units to move the machining unit along its different axes of operation.
Regarding claim 35, Wadehn does not disclose what the particular workpiece is. However, it would have been obvious to one having ordinary skill in the art at the time of filing to attach a hub or shaft to the workpiece support 110, depending on the desired operation or product being produced by the user.
Response to Arguments
Applicant’s arguments with respect to claims 15-23, 25-35 and 37-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alan Snyder/Primary Examiner, Art Unit 3722